Citation Nr: 1526851	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Veteran represented by:	Margaret F. Timmel, Attorney



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970, from July 1985 to January 1986, and from November 2002 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Virtual Benefits Management System (VBMS) electronic claims file contains a July 2013 private treatment record relevant to the lumbar spine and cervical spine disorders, a May 2015 lay statement, and a June 1992 service personnel record.  The remainder of the documents in VBMS, as well the records in the Virtual VA file, are either duplicative of the records in the paper claims file or are irrelevant to the issues addressed herein.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In an April 2015 letter, the Board informed the Veteran that it had received additional private treatment records that had not been reviewed by the RO and erroneously solicited a waiver of the RO's initial consideration of that evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Nevertheless, the Veteran responded to that letter indicating that he did not waive the RO's initial consideration of the evidence.  Instead, he requested that his case be remanded to the AOJ for review of the additional evidence received in his appeal, to include a lay statement that he was submitting.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following actions:

The AOJ should consider the additional evidence received since the December 2012 statement of the case and readjudicate the claims on appeal.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


